Name: Commission Regulation (EC) No 2334/2003 of 30 December 2003 derogating for the year 2004 from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  cooperation policy;  EU finance;  foodstuff
 Date Published: nan

 Important legal notice|32003R2334Commission Regulation (EC) No 2334/2003 of 30 December 2003 derogating for the year 2004 from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms Official Journal L 346 , 31/12/2003 P. 0015 - 0016Commission Regulation (EC) No 2334/2003of 30 December 2003derogating for the year 2004 from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products(1), and in particular Article 15(1) thereof,Whereas:(1) Importers from the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as "the new Member States") should benefit from the provisions of Commission Regulation (EC) No 2125/95(2).(2) Imports forming part of the quotas referred to in Regulation (EC) No 2125/95 are subject to submission of import licences, which have a limited validity period from the effective date of issue. The validity period of import licenses for the year 2004 should be reviewed to take account of the date of accession of the new Member States.(3) To ensure the correct use of quotas and allow traditional importers from the new Member States to be in a position to apply for sufficient quantities during the year 2004, provisions should be made for the year 2004 to adjust the quantity to which licence applications presented by traditional importers from the Member States of the Community as constituted on 30 April 2004 may relate.(4) In order to improve and simplify the administration of tariff quotas for preserved mushrooms for the year 2004, provisions should be made as regards the dates for lodging the applications.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 2(2) of Regulation (EC) No 2125/95, for the year 2004, tariff quotas for preserved mushrooms referred to in Article 1(1) of that Regulation shall be allocated between supplier countries in accordance with the Annex to this Regulation.Article 2By way of derogation from Article 3(2) of Regulation (EC) No 2125/95, for the year 2004, import licences shall be valid for a period of eight months from the effective date of issue within the meaning of Article 23(2) of Commission Regulation (EC) No 1291/2000(3). However, they shall not be valid after 31 December 2004.Article 31. By way of derogation from Article 5(1) of Regulation (EC) No 2125/95:(a) licence applications presented in January 2004 by the traditional importers within the meaning of Article 4(1)(a) of Regulation (EC) No 2125/95 shall not relate to a quantity exceeding 35 % of the average annual quantity of imports originating in countries other than Poland, Bulgaria and Romania and effected under that Regulation in the three previous calendar years;(b) licence applications presented in May 2004 by the traditional importers within the meaning of Article 4(1)(a) of Regulation (EC) No 2125/95 shall not relate to a quantity exceeding 65 % of the average annual quantity of imports originating in countries other than Poland, Bulgaria and Romania and effected under that Regulation in the three previous calendar years.2. By way of derogation from Article 5(2) of Regulation (EC) No 2125/95, for the year 2004, licence applications presented by the new importers within the meaning of Article 4(1)(b) of that Regulation shall not relate to a quantity exceeding 8 % of the quantity allocated under that provision.Article 4By way of derogation from Article 6(1) and (2) of Regulation (EC) No 2125/95, for the year 2004:(a) importers shall submit their applications for import licences to the national competent authorities on the first and second working days of January and/or on the first and second working days of May;(b) Member States shall notify the Commission of the quantities for which import licence applications have been lodged in January on the fourth working day of January and of the quantities for which import licence applications have been lodged in May on the fourth working day of May;(c) quantities not applied for in January 2004 shall be transferred, subject to their origin, to the following import period and may be applied for in May 2004;(d) notifications from Member States shall be broken down by product, according to the combined nomenclature, and giving separate figures for the quantities applied for by traditional and new importers, respectively;(e) import licences shall be issued on the seventh working day following that on which Member States notify the Commission of the quantities for which import licence applications have been lodged, provided that no special measures are taken by the Commission in the meantime.Article 5This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 453/2002 (OJ L 72, 14.3.2002, p. 9).(2) OJ L 212, 7.9.1995, p. 16. Regulation as last amended by Regulation (EC) No 1142/2003 (OJ L 160, 28.6.2003, p. 39).(3) OJ L 152, 24.6.2000, p. 1.ANNEXAllocation for 2004 of quotas for preserved mushrooms referred to in Article 1(1) of Regulation (EC) No 2125/95, in tonnes (net drained weight)>TABLE>